EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Tina G. Yin Sowatzke on 2021/02/23.
In conversation with applicant’s representative the agreement for amendment of claims 1, 3 and submission of terminal disclaimers was Reached.   The claim 1 and 13 amendments are as follows;
Claim 1 is amended on lines 6-8. The final amended form of lines 6-8 of this claim is:
“a binding system consisting of a nonionic surfactant, an anionic surfactant and a cellulose source component, wherein no more than 0.75 wt % of a nonionic surfactant is included in the binding system;”.

Claim 13 is amended on lines 8-11. The final amended form of lines 8-11 of this claim is:
“surfactant, a nonionic surfactant, and a cellulose source, wherein the cellulose component is a carboxymethyl derivative of cellulose, wherein the ratio of the anionic sulfate surfactant to cellulose component is from about 1:1 to about 2:1 to about 1:1 to about 1:2, and wherein no more than 0.75 wt % of a nonionic surfactant is included in the binding system;”.

Terminal Disclaimer
The terminal disclaimers filed on 2021/02/18 and 2021/02/23 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10,280,386 B2 and US 9,783,766 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


 Allowable Subject Matter
Claims 1-2, 4, 7-9, and 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Man teaches a solid block cleaning composition (abstract, 15) comprising; solidification matrix component as alkali metal (Na) carbonate; [29, 88, 90, 106], active oxygen source such as hydrogen peroxide and sodium percarbonate; [62, 66, 72, claim 84], bleach activating agent such as tetraacetyl ethylene diamine, phosphonic acid derivative (i.e. a sequestrant); [39, 104, claim 1 ], anionic surfactant of alkyl benzene sulfonate (LAS) and a cellulose (hydroxyethyl cellulose; a functional equivalent) components; [111, 133], and composition is substantially free of added water; [claims 86-87].  However, in view of applicant’s instant amendments of claims 1 and 13 and introduction of the “consisting of” limitation for the binding system of the claimed composition, and thus much more limited scope of the claim, the prior art(s) of record no longer render the claims obvious, which is the reason for allowance.


                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M.R.A./Examiner, Art Unit 1767
2021/02/26                          
/LIAM J HEINCER/           Primary Examiner, Art Unit 1767